DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-20 in the reply filed on 05/21/2021 is acknowledged.
Claims 1-8, 21, 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/2021.
Claim Objections
Claim 1 objected to because of the following informalities:  Line 7 should read “a plurality of levers”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations preceding and following the phrase are all a part of the claimed invention or singularly a part of the claimed invention. For examination purposes, the phrase and/or will be examined as “or”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-11, 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,803,176 to Teague.
As to claim 9, Teague discloses a medical device for hemostasis in a living body (col. 2 ll. 9-11), the medical device comprising a base (12) configured to be arranged on an upper surface of the tissue in the living body (figure 3), a plurality of levers (21), each of the plurality of levers having a needle (23) arranged on a lower surface thereof an configured to puncture the tissue in the living body (figure 3, col. 3 ll.12-18, the sharp ends of the arm members will be able to puncture tissue), and wherein the plurality of levers are configured to be received in a slot or track (channel of 12) of the base, and at least one tie (31), the at least one tie configured to hold together the plurality of levers and needles upon compressing the tissue in the living body upon moving the plurality of levers inward in the slot or track of the base (col. 5 ll. 30-39).

As to claim 11, Teague discloses a locking member (40,) configured to secure the at least one tie (col. 5 ll. 26-39). 
As to claim 13, Teague discloses each of the plurality of needles has an angled tip (23), and wherein the angled tip points inward towards a center of the medical device (figure 3).
Claims 9, 11, 13, 16-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,893,879 to Hirshowitz.
As to claim 9, Hirshowitz discloses a medical device for hemostasis in a living body (col. 1 ll.57-59), the medical device comprising a base (150, figure 43, both needle carriers 150 can together be considered the “base”) configured to be arranged on an upper surface of the tissue in the living body (figure 43-46), a plurality of levers (162), each of the plurality of levers having a needle (23) arranged on a lower surface thereof an configured to puncture the tissue in the living body (figure 44), and wherein the plurality of levers are configured to be received in a slot or track (154) of the base, and at least one tie (82, the contracting member 82, or screw, can be considered a tie since it does hold the system together, similar to the tie as disclosed in the present invention), the at least one tie configured to hold together the plurality of levers and needles upon compressing the tissue in the living body upon moving the plurality of levers inward in the slot or track of the base (col. 13 ll. 15-64, the levers will adjust the needles to compress the tissue with screw thread).

As to claim 13, Hirshowitz discloses each of the plurality of needles has an angled tip (23), and wherein the angled tip points inward towards a center of the medical device (figure 46).
As to claim 16, Hirshowitz discloses the slot or track of the base is arranged on a lower surface of the base (figure 43-46, the track is lower than the top of the base) and the plurality of levers disengage from the base upon reaching a center of the base (col. 13 ll. 35-45, when the levers 162 are pressed inwardly, or reaching the center of the device, they are disengaged from the base). 
As to claim 17, Hirshowitz discloses at least a portion of the base disengages with the plurality of levers upon reaching the center of the base (when the levers 162 are pressed inwardly, or reaching the center of the device, towards the center of the base, the racks 152 is disengaged from the levers).
As to claim 18, Hirshowitz discloses a method of achieving hemostasis with the medical according to claim 1, comprising puncture the tissue in the living body with the plurality of needles of the medical device (col. 13 ll. 35-45, col. 16 ll. 43-49), compressing the tissue in the living body by gathering the plurality of needles (col. 16 ll. 55-60), locking the plurality of needles together (co. 16 ll. 60-65).
As to claim 19, Hirshowitz discloses the needles are L-Shaped needles (figure 46, or better seen as an L-shape in figure 13). 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 13-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0380704 to Fleischmann in view of U.S. Patent Publication 2014/0236227 to Nash.
As to claim 9, Fleischmann discloses a medical device for hemostasis in a living body (paragraph 2), the medical device comprising a base (50, figure 11) configured to be arranged on an upper surface of the tissue in the living body 
Nash teaches a similar device (system for wound closure, abstract) having a tie (14, figure 6) configured to hold together a plurality of levers and needles upon compressing tissue in the living body upon moving the plurality of levers (paragraph 18) for the purpose of joining together multiple levers for proper orientation of the levers. The tie of Nash allows the devices to be secured together in given orientation. It would have been obvious to one ordinary skill in the art before the effective filing date to use the tie of Nash with the device of Fleischmann in order for joining together multiple levers together for proper orientation of the levers
As to claim 13, with the device of Fleischmann and Nash above, Fleischmann discloses each of the plurality of needles has an angled tip (figure 5), and wherein the angled tip points inward towards a center of the medical device (figure 5).
As to claim 14, with the device of Fleischmann and Nash above, Fleischmann discloses the base is a rectangular shape (paragraph 46, frame can be rectangular), having or more openings the rectangular plate (figure 11), the one or more openings configured to receive at least one medical sheath or 
As to claim 15, with the device of Fleischmann and Nash above, Nash teaches the tie is a single loop tie (figure 6, the tie is an open loop and is a single tie).
As to claim 18, with the device of Fleischmann and Nash above, Fleischmann discloses a method of achieving hemostasis with the medical according to claim 1, comprising puncture the tissue in the living body with the plurality of needles of the medical device (paragraph 38, compressing the tissue in the living body by gathering the plurality of needles (paragraph 48), locking the plurality of needles together (paragraph 31-33, the interaction between the pawl and ribs will lock the needles).
As to claim 19, with the device of Fleischmann and Nash above, Fleischmann discloses the needles are L-Shaped needles (figure 5). 
As to claim 20, with the device of Fleischmann and Nash above, Fleischmann discloses disclose removing the base after compressing the tissue in the living body by gathering the plurality of needles and or locking the plurality of needles together (paragraph 33, after tissue is compressed, the base can be removed by removing the tensile load as disclosed in paragraph 33).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,893,879 to Hirshowitz in view of U.S. Patent 4,535,772 to Sheehan.
As to claim 12, Hirshowitz discloses the device above but is silent about the length of the needles. 
Sheehan teaches a similar device (skin closure device, abstract), having needles (150) each with a length of 5-20 mm (col. 18 ll. 67-col. 19 ll. 17) for the purpose of using a suitable length for the needles to facilitate skin closure. It would have been obvious to one ordinary skill in the art before the effective filing date to have the length of the needles of Hirshowitz be between 5-20 mm as taught by Sheehan in order for the needles having a suitable length to facilitate skin closure
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0380704 to Fleischmann in view of U.S. Patent Publication 2014/0236227 to Nash as applied to claims 9, 13-15, 18-20  above, and further in view of U.S. Patent 4,535,772 to Sheehan.
As to claim 12, Fleischmann as modified by Nash discloses the device above but is silent about the length of the needles. 
Sheehan teaches a similar device (skin closure device, abstract), having needles (150) each with a length of 5-20 mm (col. 18 ll. 67-col. 19 ll. 17) for the purpose of using a suitable length for the needles to facilitate skin closure. It would have been obvious to one ordinary skill in the art before the effective filing date to have the length of the needles of Fleischmann as modified by Nash be 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2004/0133218 to Charles, U.S. Patent Publication 2006/0247681 to De Canniere, U.S. Patent Publication 2006/0282104 to Williamson IV, U.S. Patent Publication 2010/0137817 to Hardman, U.S. Patent 8,221,421 to Hearn, U.S. Patent Publication 2013/0296930 to Belson, U.S. Patent Publication 2014/0039548 to Whitman all disclose similar devices readable, combinable, or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771